 462DECISIONSOF NATIONALLABOR RELATIONS BOARDSan-Tul HotelCompanyand Simon Zunamon, doingbusiness as FairmontMayoHotelandHotel &Restaurant Employees and Bartenders Internation-alUnion,Local 135, AFL-CIO. Case 16-CA-4034July 27, 1972SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn August 27, 1971, the Board issued its Decisionand Order in this proceeding,' finding merit incertain of the Respondent's exceptions to the TrialExaminer's Decision and ordering that the hearingbe reopened and the case remanded "for full cross-examination of Brown and for such other evidence asmay be properly offered by either party as bearingon relevant matters which may be raised in thecourse of such cross-examination." The reopenedhearingwas held on October 20, 1971, and onFebruary 14, 1972, Trial Examiner Sidney D.Goldberg issued the attached Supplemental Deci-sion.Thereafter the Respondent filed exceptions tothe Supplemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decisions in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith.The Trial Examiner found that the Respondentunlawfully threatened to discharge union membersand did unlawfully discharge employee Brown onMay 24, 1971.Having now before us a complete record in thiscase, we are convinced that substantial evidence doesnot support the Trial Examiner's conclusion that thedischarge of Brown was unlawful.The Respondent took over management of thehotelhere involved in February 1971. At timesrelevant, theUnion represented there a unit ofhousekeeping employees, i.e., maids, and Brown wasthe union steward and had been for many years.From the outset the Respondent was quite dissatis-fiedwith the housekeeping services at the hotel,communicated its feelings in this regard to the maids,192 NLRB No 1732The statementwas made in a heated meetingbetween Sherman andBrown at which Shermanhad initiallyintendedto dischargeBrown forthreatening a supervisor Brown deniedthe threatand Shermanacceptedthe denial-an acceptance somewhatinexplicable if he were out to ridand instituted various changes in the housekeepingoperations intended to improve the service. On May18, at a meeting of all maids, the Respondent stateditwould be necessary to discharge employees if theirhousekeeping work did not improve. On the 24th,Brown and Washington-another maid-were dis-charged assertedly for poor work.Washington'sdischarge is not alleged to be unlawful. In view of theforegoing, it seems clear to us that the treatment ofBrown did not reflect some suspicious, inexplicabledeviation in Respondent's continuing interests andpractice, but rather was wholly consistent with itsacknowledged concerns about improving the house-keeping service and with the treatment of otheremployees engaged in maid's work.Nevertheless, the Trial Examiner found that Brownwas discharged because of her union activities and aspart of a scheme by the Respondent to get rid of theUnion. In support of his conclusion he relies on astatementmade to Brown by Hotel ManagerSherman on March I 1 to the effect that the Unionwould not run the hotel and that he would get rid ofthe Union if he had to fire its members one by one.This statement, made some 10 weeks before Brown'sdischarge, is the only evidence of antiunion feelingsor intention by the Respondent at any time.2 Clearlythere is no evidence of any continuing union animusby Sherman or any other management personnelduring the 10 weeks separating the March 11statement from Brown's discharge. In fact theevidence indicates that the Respondent was notparticularly, if at all, opposed to the Union. Forexample, when it took over management of the hotelinFebruary it operated under the bargainingagreement negotiated by prior management and,further, in the fall of 1970, entered into a new 3-yearagreement continuing the existing union-securityclause.3Also, Sherman himself had been a unionmember and had dealt with the Union-withoutincident insofar as the record indicates-at otherhotelsmanaged by the Respondent. Finally, therecord shows that the Respondent assisted the Unionin securing employees' signatures on authorizationcards.In sum then, we have here a situation in which theallegedly unlawful discharge is wholly consistentwith Respondent's continuing concern with respectto improving the housekeeping services and wherethere is no evidence of any consequential antiunionfeelingsby the Respondent and none connectingSherman'sMarch II outburst with Brown's dis-himself of the Union by firing its membersJ In so doing it barred itself as a practical matter from carrying outSherman's threat of March I I to get rid of the Union by discharging itsmembers198 NLRB No. 86 FAIRMONT MAYO HOTELcharge some 10 weeks later. In these circumstances,we find, contrary to the Trial Examiner, ' that theGeneral Counsel has failed to make outa prima faciecase that Brown's discharge was unlawful. We shall,therefore, dismiss the complaint insofar as it allegedthat the Respondent violated Section 8(a)(3) and (1)by discharging Brown.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,San-Tul Hotel Company and Simon Zunamon d/b/aFairmont Mayo Hotel, Tulsa, Oklahoma, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with discharge becauseof their membership in or activities on behalf ofHotel& Restaurant Employees and BartendersInternationalUnion, Local 135, AFL-CIO, or anyother labor organization, or for exercising their rightto engage in concerted action for mutual aid orprotection guaranteed in Section 7 of the NationalLabor Relations Act, as amended.(b) ti any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir righi to self-organization, to form labor organi-zations, :o join or assistHotel& RestaurantEmployees and Bartenders InternationalUnion,Local l?5, AFL-CIO, or any other labor organiza-.xunn, tc engage in concerted activities for the purposeof collective bargaining and other mutual aid orprotection, or to refrain from any and all suchactivities.2.Take the following affirmative action to effec-tuate the policies of the Act:(a) Post on its premises at Tulsa, Oklahoma, copiesof the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed, and it hereby is dismissed, to the extentthat it alleges the Respondent violated Section4638(a)(3) and (1) of the Act by discharging employeeBezz Rena Brown.4 In the event that thisOrder isenforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Act protects employ-ees in their right to form,join,or assist labororganizations,or to refrain from such activity.WE WILL NOTthreaten to discharge employeesformembership in, or activities on behalf of,Hotel & Restaurant Employees and BartendersInternationalUnion, Local 135, AFL-CIO, orany other union.WE WILLNOT in any like or related mannerinterfere with,restrain,or coerce employees in theexercise of rights guaranteed to them by Section 7of the NationalLaborRelations Act, as amended.SAN-TUL HOTELCOMPANY AND SIMONZUNAMON, DOINGBUSINESSAS FAIRMONTMAYO HOTEL(Employer)DatedBy(Representative)(Title)'This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 8A24, Federal Office Building,819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSIDNEY D. GOLDBERG, Trial Examiner: On February 8,1971, a Decision issued herein finding that respondentshad interfered with, restrained, and coerced employees inviolation of Section 8(a)(1) of the National Labor Rela-tionsAct, as amended (the Act), and that they haddiscriminatorily discharged Rena Brown in violation ofSection 8(a)(3) and (1) of the Act. Respondents filed 464DECISIONSOF NATIONALLABOR RELATIONS BOARDextensive exceptions to both the findings in the decisionand to rulings during and following the trial.By Decision and Order dated August 27, 1971 (192NLRB No. 173), the Board held that respondents had beenprejudiced by having been unduly limited in their right ofcross-examination of Rena Brown. Accordingly, it re-opened the hearing "for full cross-examination of Brownand for such other evidence as may be properly offered byeither party as bearing on relevant matters which may beraised in the course of such cross-examination."In accordance with the Board's Order, the hearing wasreopened and resumed at Tulsa, Oklahoma, on October 20,1971, with all parties represented. Respondents continuedand completed their cross-examination of Rena Brown andpresented additional evidence on matters raised in thecourse of that cross-examination. Additional briefs filed bytheGeneralCounsel and by respondents have beenconsidered.With their brief, respondents filed a motion to dismissthe allegations of the complaint relating to the discharge ofRena Brown on the ground that, since the collective-bargaining contract between respondents and Hotel &Restaurant Employees and Bartenders International Un-ion,Local 135 (the union), the charging party herein,provides that "no discharge shall be made without justcause" and for binding arbitration of disputes between theparties, the failure of the union to file and process agrievance based on the discharge should result, under theBoard's recent statement of policy inCollyer InsulatedWire,192 NLRB No. 150, in dismissal of this part of thecomplaint.For the reasons hereinafter set forth in detail, I deny themotion to dismiss on the basis of the grievance procedure.The extended cross-examination of Rena Brown did not, Ifind, impair her credibility or enhance the credibility ofrespondents' witnesses and, on the entire record, I adhereto my prior Decision herein.Upon the entire record herein, including both hearings,and considering the demeanor of the witnesses whiletestifying, I make the following:SUPPLEMENTAL FINDINGS OF FACT1.The motion to dismiss(a)Respondents' contentionRespondents' motion' to dismiss the allegations of thecomplaint dealing with the discharge of Rena Brown onthe basis of the Union's failure to resort to the grievanceand arbitration provisions of the collective-bargainingcontract and the Board's decision inCollyer Insulated Wire,supra,quotes a portion of article XIV of the contract asfollows:The right to discharge shall remain at the solediscretion of the Employer but no discharge shall bemade without just cause ... .The motion also states:ArticleXIV, Section 1 and Article V of saidagreement provide for binding arbitration of disputesbetween the parties, including a dispute as to whetheran employee has been discharged without just cause.The arbitrator has authority to order reinstatement andback pay.(b)The General Counsel's positionThe General Counsel has filed opposition to the motionon the grounds that the contract does not extend to adiscriminatory discharge violative of Section 8(a)(3) of theAct and there is, in this case, "no contract interpretationinvolved which, if submitted to arbitration, could resolvethe questions here presented ...."(c)Discussion and resolutionRespondents' presentation of the relevant provisions ofthe collective-bargaining contract in evidence in this case isless than complete. In the first place, the remainder ofarticle XIV, following the quoted portion, reads as follows:... such cause to mean, among other things, drunk-enness,dishonesty, deliberate persistent or seriousinfraction of rules relating to the health or safety of theother employees or the rules relating to operation of thehotel, or failure to abide by the terms of this Agreementor by the award of any arbitration. A copy of theHouse Regulations is attached hereto and made 4 parthereof.2 If the Union considers a discharge unjv; t, itmay notify the Employer to that effect, by vrittennotice, within ten (10) days of such discharge, and thedischarge shall thereupon become a grievance to besettled in accordance with the grievance procedureprovided for in this Agreement provided, however, thatthe discharge of any employees may not be takes up asa grievance.The meaning of the final sentence is difficult to discernas written and the area is further clouded by the provisionin article IV, labeled "Management Rights," that:The Employer shall continue to have and exercise allthe rights which it had prior to selection by theEmployees of a collective bargaining agent . . . . Suchrights include, for example, the right . . . to suspend,disciplineor discharge employees for cause ... .It appears, however, that the peculiar language of thefinal sentence of article XIV came to the attention ofrespondents' counsel in connection with the GeneralCounsel's opposition to the motion to dismiss because, onJanuary 6, 1972, they filed a further motion, this onerequesting that there be struck, from the General Counsel'sopposition to their motion to dismiss, the statement that:... there is no contract interpretation which, ifsubmitted to arbitration, could resolve the questionhere presented ... .and, in support of the motion, stating that "due to aclerical error" certain words were omitted from the copy ofthe collective-bargaining contract in evidence and that theproviso to the final sentence of article XIV (with themissing words underlined) should read:... provided, however, that the discharge of anyINo questionhas been raised concerning the timeliness of the motion2The onlyrelevant regulation states that:"Repeated absenteeism orand I do not pass on it.tardiness will not be tolerated." FAIRMONT MAYO HOTELemployeesduring the first thirty days of their employmentmay not be taken up as a grievance.The General Counsel, in his response to the motion tostrike, states that respondents' claim of a "clerical error" inthe omission of the underlined words is without foundationand that he has been informed by the union that not only isits copy of the 1969-70 contract identical with the one inevidence,3 but that the renewal contract, covering theperiod October 15, 1970, to October 15, 1973, contains thesame language, i.e., the proviso without the underlinedwords.4There is no doubt that the proviso would make sensewith the addition of the words suggested by respondents'counsel and it is possible that the omission was inadvert-ent.However, since an issue of fact has been raised, I amreluctant to resolve it on these motions and I shall not doso.Accordingly, respondents' motion to strike the GeneralCounsel's opposition must be denied. This aspect of thematter, fortunately, is not essential to a disposition ofrespondents'motion to dismiss and further considerationof that motion follows.Even if respondents' version of the contract proviso wereaccepted, it would not change the situation. In the firstplace,Brown's conduct was not measured in this trialagainst the contract provision precluding discharge without"just cause": the question in this case is whether therespondents discharged Brown, as they claim, for herinadequate performance or, as alleged in the complaint, todiscourage her activities on behalf of the union. Assuming,for the purpose of this argument, that there wereinadequacies in Brown's performance of her duties thatwould have been "just cause" for her discharge, it does notfollow automatically that they were the true reason for herdischarge.Moreover, the Act does not prohibit dischargewithout just cause: it prohibits discharge to discouragemembership in a union. It is so thoroughly established asto have become a truism that an employer may dischargean employee for any reason or for no reason at all, so longas the reason is not the employee's union activity.5It follows, therefore, and I find, that the issue in this caseisnot one that can properly be determined solely byinterpretation or construction of the collective-bargainingcontract but it is one to be measured directly againstSection 8(a)(3) of the Act.The foregoing conclusion is supported, I believe, by theBoard's decision inCollyerand the other relevant cases. InCollyer InsulatedWire,192NLRB No. 150, the Boardstated, in the introductory summary of its decision:We agree with Respondent's contention that thisdispute is essentially a dispute over the terms andmeaning of the contract between the Union and theRespondent.For that reason, we find merit inRespondent's exceptions that the dispute should havebeen resolved pursuant to the contract ... .3The copy of the 1969-70 contract in the record is Respondents' Exhibit12The transcript of proceedings shows that the subject of the contract wasintroducedby respondents and it appears reasonably clear that thedocument was respondents' copy4A paper entitled "Response to Response to the Motion to Strike" wasfiled by respondents on January 26, 1972 It again states that the omissionof the critical words was an oversight and again requests that the provisionof the contract be read as if the missing words were inserted465Further explicating the same principle, the Board, at thebeginning of the section of its decision entitled "Discus-sion", wrote:We find merit in Respondent's exceptions thatbecause this dispute in its entirety arises from thecontract between the parties, and from the parties'relationship under the contract, it ought to be resolvedin the manner which that contract prescribes.Weconclude that the Board is vested with authority towithhold its processes in this case, and that the contractheremade available a quick and fair means for theresolution of this dispute including, if appropriate, afully effective remedy for any breach of contract whichoccurred.We conclude,in sum, that our obligation toadvance the purposes of the Act is best discharged bythe dismissal of this complaint.In our view, disputes such as these can better beresolved by arbitrators with special skill and experiencein deciding matters arising under established bargain-ing relationships than by the application by this Boardof a particular provision of our statute. The necessityfor such special skill and expertise is apparent uponexamination of the issues arising from Respondent'sactionswith respect to the operators' rates, the skillfactor increase, and the reassignment of dutiesrelatingto the worm gear removal . . . . The determination ofthese issues, we think, is best left to discussions in thegrievance procedure by the parties who negotiated theapplicable provisions or, if such discussions do notresolve them, then to an arbitrator chosen under theagreement and authorized by it to resolvesuch issues.Similarly, the excerpt fromJos. Schlitz Brewing Company,175NLRB 141, set forth by the Board 'as part of itsrationale in theCollyerdecision, reads as follows:Thus, we believe that where, as here, the contractclearly provides for grievance and arbitration machin-ery, where the unilateral action taken is not designed toundermine the Union and is not patently erroneous butrather is based on a substantial claim of contractualprivilege, and it appears that the arbitral interpretationof the contract will resolve both the unfair laborpractice issue and the contract interpretationissue in amanner compatible with the purposes of the Act, thentheBoard should defer to the arbitration clauseconceived by the parties. This particular case is indeedan appropriate one for just such deferral. The partieshave an unusually long established and successfulbargaining relationship; they have a dispute involvingsubstantive contract interpretationalmost classical initsform, each partyassertinga reasonableclaim ingood faith in a situation wholly devoid of unlawfulconduct or aggravated circumstances of any kind; theyhave a clearly defined grievance-arbitration procedurewhich Respondent has urged the Union to use for5The classic quotationis fromN L R B v McGahey d/b/a ColumbusMarble Works,233 F 2d 406 at 413 (C A 5, 1956)Management can dischargefor goodcause,or badcause, or nocause atallIthas,as the master of its own business affairs, completefreedomwith but one specific, definite qualification it may notdischargewhen thereal motivating purpose isto dothat which Section8(a)(3) forbids 466DECISIONSOF NATIONALLABOR RELATIONS BOARDresolving their dispute; and, significantly, the Respon-dent, the party which in fact desires to abide by theterms of its contract, is the same party which, althoughit firmly believed in good faith in its right under thecontract to take the action it did take, offered to discussthe entire matter with the Union prior to taking suchaction. Accordingly, under the principles above stated,and the persuasive facts in this case, we believe that thepolicy of promoting industrial peace and stabilitythrough collective bargaining obliges us to defer theparties to the gnevance-arbitration procedures theythemselves have voluntarily established. [Footnotesomitted.]and the Board inCollyer,following this quotation, states:. , ,Here, as inSchlitz,this dispute arises within theconfines of a long and productive collective-bargainingrelationship. The parties before us have, for 35 years,mutually and voluntarily resolved the conflicts whichinhere in collective bargaining.Here, as there, no claimismade of enmity by Respondent to employees' exercise ofprotected rights . . . .[Emphasis supplied.]The situation in the case before me is at the opposite polefrom the situation involved in bothCollyerandSchlitz.There is no problem here of interpreting the terms of acontinuing relationship. The complaint in this case allegesboth that respondents interfered with, coerced, andrestrained employees in their exercise of rights guaranteedby the Act and that they discriminatorily discharged RenaBrown to discourage her membership in the union. Theseviolations are those that "go to the heart of the Act,"presenting pure questions of law enforcement, and the casewas instituted to assure to Rena Brown and otheremployees the protection to which they are entitled by theAct. The contract prohibition of discharge without justcause and the inclusion of the grievance procedure areremedies which the employees, including Rena Brown,could utilize if they and their union chose to do so. But thequestion in this case is not primarily one of contractinterpretation, presented in terms of a statutory violation,asCollyerandThe question here is primarily thatof protection of the employees' basic rights under the Act,and it is only of secondary importance that the contractprovides an "in house" remedy. No argument can be madethat there is a special competence in the grievanceprocedure or in an arbitration proceeding to determine thequestion raised in this case, for the conduct with whichrespondents are charged constitutes one of the basic publicwrongs which the Act was designed to present, not simplya dispute by the parties over the meaning of a contractprovision or a method by which it is to be implemented.The fact that the contract, with its provisions againstunjustified discharge and for the filing of grievances, alsoprovides a device for the adjudication of this controversy ifthe parties should desire to invoke it is entirely insufficient,inmy judgment, to justify abandonment of the method of6This characterization is unwarrantedAlthough I found, in myDecision, thatMrs Brown was in error in fixing the date of her secondinterview with Manager Sherman as March 18 and that the date was March11, this is the only point on which her testimony was not accepted Thissingle instance is insufficient as a basis for labeling her testimony "provenunreliable "7To the extent that respondents may also rely on Brown's allegedadjudication provided by thestatute.The Act, carefullyproviding in Section 10(a) that the Board's power "toprevent any person from engaging in any unfair laborpractice . . . shall not be affected by any other means ofadjustment or prevention that has been or may beestablished by agreement, law, or otherwise," represents, inmy opinion, the congressional intent that direct interfer-ence with rights guaranteed by the Act be dealt with in theformal manner provided. Nothing in Board law thus farindicates otherwise. Accordingly, I find that the controver-sy in this case does not resemble those in theCollyerandSchlitzcases and that the Board should not withhold theexercise of its statutory authority. The motion to dismiss is,therefore, denied.2.The issues on remandTurning, now, to the issues presented by the additionalevidence received at the hearing when it was reopenedpursuant to the Board's Decision, respondents' brief statesthem as follows:The issues include:1.Whether the testimonyof Rena Brown;provenin some respects to be unreliable,6 can alone providethat preponderance of credible evidence required toestablish violations of the Act.2.Whether Respondent violated Section 8(a)(1) ofthe Act during the conversation with Employee RenaBrown on or about March 11, 1970.3.Whether Rena Brown was discharged in viola-tion of Section 8(a)(3) of the Act.In its Decision and Order, the Board held that thequestions put by respondents' counsel to Mrs. Brown, bothon her tardiness and on her failure to complete a "14 roomassignment," should have been permitted because they"were relevant both to the credibility of the witness and tothe issues in the case." The above statement of the issuesby respondents, as well as their entire brief, however,indicates again that respondents' own view of their positionwith respect to the discharge of Mrs. Brown was that it wasbased solely on her incompetence as reflected in her work,culminating in the incident involving Room 1228 at theend of May, and that at the reopened hearing theirquestions concerning her tardiness and "failure to com-plete a 14 room assignment" were directed to the issue ofher credibility.While theissueof Brown's credibilityaffects the decision on all issues determined, in whole orpart,on that basis, with respect to her discharge thisapproach is consistent with respondents' position at theoriginal trial-when they finally took a position-that theassigned reason for Brown's discharge was her "failure toperform properly on the job" and, accordingly, theydirected most of their proof at that time to her perform-ance with respect to Room 1228.7"tardiness,"which is characterized in their recent brief as "resistance toHotel rules," injustification for her discharge, the record shows that, for the2-week period ending February 28, 1970, she clocked in before 8 a in sixtimes and after 8 a in six times, but never later than 8 04, that forthe 7-dayperiod ending March 15 (when her timecard was voided by issuance of atermination check later withdrawn) she clocked in I I to 15 minutes early on6 days, 4 and 5 minutes early 2 of the other days, and 1 minute late on I FAIRMONT MAYO HOTELAt the hearing in 1971 pursuant to the Board's order ofremand,8 respondents continued and completed theircross-examination of Brown. They also called PasqualeVolonino, the hotel comptroller, and Patricia Hermann,the executive housekeeper, both of whom had also testifiedin 1970.The resumed cross-examination of Brown commencedwith further questioning concerning tardiness. Browntestified that she understood that she was expected to clockin no later than 8 a.m. and go to the third floor linen roomwhere she would sign a register which informed her whichrooms and on which floor or floors she would work thatday. The prescribed routine was that she then change intoher uniform, check the rooms assigned to her, and return tothe linen room with the room report to draw the necessarysupplies.Brown's description of the morning routine was contra-dicted in only one particular: Hermann testified that themaids were expected to check in at the linen room toreceive their assignments at 8 a.m. and that, to do so, it wasnecessary that they clock in by 7:55. This, however, wassimply Hermann's testimony and, differing from Brown's,itcreated a discrepancy between them that might, underproper circumstances, have to be resolved, Since there is noincontrovertible proof, however, that the prescribed clock-in time was 7:55, it cannot be said that Brown's testimony,because it differed from Hermann's, affected Brown'scredibility.Counsel's cross-examination of Brown concerning tardi-ness consisted of two questions: the first was:Weren't you supposed to be on the floor ready to go towork at 8:00?which Brown answered by saying that the maids "weresupposed to check in at the door by the clock at 8:00o'clock " Since even Hermann's testimony was only thatthemaids were expected to be at the linen room on thethird floor at 8 a.m., wheretheywould receive theirassignments, and not on the floors where they would work,Brown's negative answer to this question was undoubtedlyaccurate and this exchange cannot be viewed as affectingher credibility.The other question concerning tardiness was put toBrown several times in terms slightly different but alldealing with the same period of time.9 As first put, thequestion was:dayThis latter period surely shows no persistent tardiness and herterminationnotice does not designate it as an item of misconductAccordingly, I find that any claim that Brown failed to perform properly onthe job, insofar as tardiness is concerned, is completely without foundationsThis hearing is hereafter referred to as the 1971 hearing and theoriginal trial is hereafter referred to as the 1970 hearing9Counsel asked some questions preliminary to inquiring about anotherperiod, in February, but did not question Brown concerning that period10The evidence concerning this interview included the "EmployeeMisconduct Notice" on which the item "frequent tardiness" was checked,serving as the basis for the Board's finding that it wasan issue in the caseI IConcerning her interview with Sherman on March 10, Brown testifiedat the 1970 hearing that, during their discussion of tardiness, Sherman calledsomeone onthe phone and asked that her timecard be checked, that afterhe receivedan answer,he said "Well, that is 0 K " Sherman was notquestioned by respondents' counsel concerning this conversation andBrown's testimony concerning that phone call stands uncontradictedHowever, Sherman did testify that Brown "denied her tardiness, but,according to our records, she was tardy " When he was asked, shortly467Now, during the period approximately two weeksbefore this-this was on March 10-had you beentardy at any time?and Brown answered "No." Counsel then changed thequestion to ask:Had you punched in at any time after 8:00 o'clockfrom mid-February to March 10?To this Brown said "no" and explained that, at herinterview with Sherman on March 10,10 he had checkedwith "somebody that had the card and they gave him thecorrect time and he turned to me and said, `There isnothing wrong there.' "Counsel then repeated the question,insistingon a yes-or-no answer, whereupon Brown said she "wouldn't know."Examination of Brown's timecard for this period showsthe following check-in entries:Mar.2 (Mon.): 7:56Mar,3 (Tue.): 8:01Mar.4 (Wed.): 7:45Mar.5 (Thu.): 7:47Mar.6 (Fri.): 7:45Mar.7 (Sat.): 7:49Mar.9 (Mon.): 7:48Mar.10 (Tue.): 7:55Mar.I I (Wed.): 7:47,From the foregoing figures, it appears that, according toBrown's testimony that 8 o'clock was the prescribed clock-in time, she was 1 minute late on one of the 9 days andfrom 4 to 15 minutes early on the others. Even on the basisofHermann's testimony that clocking in at 7:55 wasnecessary to bring the maids to the third floor by 8, Brownwas 1 minute late on one occasion and 6 minutes late onanother, but she was precisely on time 1 day and from 6 to10 minutes early on the others. It seems to me that, in viewof the type of work involved, Brown could not have beenconsidered as one guilty of "frequent tardiness." Moreover,there was no contradiction, at the 1971 hearing, of Brown'stestimony that no supervisor ever mentioned tardiness toher, or of her testimony that, on March 10, Sherman, aftermaking a call to the custodian of the timecards inconnectionwith the tardiness charge, said: "There isnothing wrong there." iiBased on this analysis of the record, I find that Brown'stestimony on the tardiness issue is supported by thedocumentary evidence and that it was not even controvert-thereafter,whether her punctuality "improved" after the March 10interviews, he said it did improve, "but not to the fact that she was alwaysearly or always there on time " Sherman explainedthis answerby sayingA difference of improvementsisa matterof degree If she was a halfhour late and she improved, it would be fifteenminutes lateWhat I amsaying was that she was not there on time regularlyIn view of the entries on Brown's timecard set forth above, Sherman'stestimony that Brown's punctuality "improved" shows some, but onlyvague, familiarity with the facts Brown's timecard for the 2-week periodending February 28 shows 6 check-in entriesof 8 01 to 8 04 out of the 12However, her timecard current at the time of the March 10 interview,covering 9 workdays, shows a singlelateness of I minute(according toBrown's accepted version of the check-in requirement) or one lateness of Iminute and one lateness of 6 minutes(accordingto Hermann'sversion),with the other seven check-in entries rangingup to 15 minutes earlyAccordingly, the improvement had already occurredand Brown's currentcheck-in record was, at least. veiy good For this reason I creditBrown'stestimony onthismatter,while Sherman's testimonyappears to have beenmore improvisation than recollection6 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDed by respondents' witnesses. Accordingly, I acceptBrown's testimony on the subject. While respondents wereentitled to question Brown on this subject to test hercredibility, their entry into the inquiry for that purpose hasresulted in strengthening her credentials as a crediblewitness.The other subject of cross-examination upon which theBoard held respondents to have been improperly restrictedwaswhetherBrown "always completed a 14 roomassignment." The specification of misconduct written onher termination notice includes "rarely does a full 14 rmassgmt."When the cross-examination of Brown was resumed atthe 1971 hearing, she testified that she was expected tocomplete, during her 8-hour shift, as many rooms as wereassigned to her. She also testified that the number of roomsassigned was fixed by the number of rooms "that was inthe house"; that they were "divided among the maids";and that her assignment was sometimes 11 rooms,sometimes 12, and sometimes 14. Brown testified thatwhen her assignment was 14 rooms she always completedthe assignment; that whenever rooms assigned to her werenot serviced it was because they were occupied and theoccupants did not want them serviced; that on thoseoccasions she complied with the requirement that shepromptly notify the assistant housekeeper; and, finally,that she turned in, at the end of the day, slips stating whichrooms had not been serviced.12 She also testified that themaids usually exchanged information concerning thenumber of rooms they could not enter to service and thatthey frequently ended the day with one or more of therooms assigned to them unserviced for this reason.i3Hermann testified that the number of maids was fixed bythe number of rooms occupied and, if there were not asufficient number of rooms occupied to give each maid 14rooms, the assignment was "filled in" with rooms to begiven "general cleaning." She also testified that the timerequired to give a room general cleaning was longer thanthat required to service a room that was, or had been,occupied. It is obvious, therefore, that a "14 roomassignment," based on the number of occupied rooms amaid could complete during her 8-hour shift, could not becompleted if some of those rooms had to be given the moretime-consuming process of general cleaning. Hermannconceded that the maids frequently failed to complete a 14-room assignment but she labeled the reasons of the othersas "valid," while testifying that Brown averaged only about12 rooms per day.There is no objective evidence on this subject andHermann, by the contradictions in her testimony and herdemeanor while testifying, impressed me as a witnesstrying to answer in accordance with her employers' interestrather than in the interest of accuracy. Nothing in theadditional testimony on this subject at the 1971 hearingimpairs the credibility of Brown's testimony.Concerning Brown's performance of her duties, particu-larly the V.I.P. cleaning of Room 1228, the additional12Hermann testifiedthat she could not give any specific instance inwhich Brown failed to make this report13There is no reason, however, to doubt that it was a problem tomanagement,since the noticeofmeeting for May 19, whichHermannprepared and posted,liststhisasone of the topics to be discussedtestimony is mostly cumulative.Hermann testified in detailin support of her claim of poor performance by Brownsince the bowlers convention which ended May 9. Butduring that convention, as both Hermann and Rosemantestified in 1970,thehotelwas almost 100 percentoccupied.14There were"quite a few complaints"duringthe convention and, immediately after it ended,the 10thand 12th floors were blocked off so that the staff couldconcentrate on cleaning them.But at this time,Hermanntestified,she had less than 10 or 12 maids to keep up withthe daily work and to "general clean"the rooms on thesefloors, as well as others on the sixth and ninth floors aboutwhich complaints had also been made.Itappears,therefore,that,during the period following the convention,themaids were under considerable pressure to keep upwith their current work and to clean the defective rooms onthe 6th,9th, 10th, and 12th floors.Although Brown's regular work area consisted of the 17rooms on the west side of the 12th floor, she was givensome rooms to clean on the 6th and 9th floors as well asthe general cleaning of Room 1228.Respondents placed inevidence some sheets of paper purporting to show Brown'sdefectivework.One of these bears reference to roomswhich Brown general cleaned on May 20, 21, and 22. ItlistsRoom 1203 on May 22; Rooms416-417on May 22;Rooms 920-925 on May 21; and Rooms 1231 and 1232 onMay 20.It then sets forth specific shortcomings in Rooms1232, 1203,417, and 416.Hermann testified that thedocument was in the handwriting of Mrs. Wolmendorf, herassistant,who was still in respondents'employ at the timeof the 1970 hearing but did not testify at either hearing.The form and contents of this document clearly show thatitwas not prepared in the regular course of businessbecause it begins with a statement of the rooms generalcleaned by Brown on 3 separate days and containscomments with respect to five of the seven rooms listed. Itwas obviously prepared by Wolmendorf to show specificpoor work by Brown;but, in the absence of Wolmendorfstestimony,Icannot give this document any probativevalue.i5With respect to Rooms 920 and 925,respondentsintroduced a sheet of paper which Hermann testified shewrote out after inspecting those rooms and gave to thenightmaid as instructions for remedying the deficiences.They also introduced another sheet of paper which,Hermann testified,she prepared after inspecting Rooms1202 and 1209,which lists the deficiences.Hermanntestified that she had no actual recollection concerningthese two rooms except that they were cleaned betweenMay 10 and 25 while the 12th floor was blocked. She didnot testify that these rooms were cleaned by Brown andthese room numbers do not appear on the sheet of paper,referred to above,purporting to list the rooms cleaned byBrown on May 20-22.11Hermann testified in 1970 that the hotel had 15 guest floors with 37rooms on each floor,or a total of 555 rooms,but in 1971 she testified thatthere were 430 rooms15Brown denied having cleaned Rooms 920 and 925 In the absence ofcontrary testimony,I credit her denial FAIRMONT MAYO HOTELItwould unnecessarily extend this decision further toanalyze these sheets of paper16 and Hermann's testimonyconcerning their subject matter because this decision is notan investigation into Brown's actual performance of herhotelduties.Itisnecessary to note, however, thatevaluation of performance in this type of work inevitablycontains a large element of subjectivity and the evidenceshows that management was generally dissatisfied with thecleaning performance of the maids. Any value judgmentapplied to this situation would obviously be in favor ofbetter performance by all persons at all levels but none isapplied herein because that is not the function of thislitigation.The matter at issue, as stated, is not whether Brown wasa competent maid, nor is it even whether her work incleaning Room 1228 on May 22 or 23 was a good job or apoor job: the matter at issue is whether the claimed defectsinBrown's work were merely a pretext and whetherrespondents' real reason for discharging her was her statusin and activities on behalf of the union.17Since the credibility of Brown as a witness contributes tothe decision of this case, it has been necessary to discussmany of the issues of fact concerning which she testified.In addition to the matters discussed above, the date of herassignment to clean Room 1228 is a matter of disputebetween Brown and Hermann. On this point respondentsintroduced the hotel records showing the reservation of theroom and the subsequent arrival of the guests, but there isnothing in these records that contradicts the testimony ofBrown that was credited in my original Decision. Therecords show that the reservation was made on May 19,which was Tuesday, and there is a reference to the need fornine telephones. Brown testified in 1970 that nine tele-phones had been installed on Wednesday and that she hademptied the waste baskets of all the snipped wire ends andbits of tape. While Brown testified that she cleaned Room1228 on Friday and was surprised when she saw, on16Hermann testified that, when she came to this hotel, she established asystem of checking for discrepancies Although there were other forms-theemployee misconduct forms and forms of checklists for rooms occupiedwere mentioned-there were none for reporting discrepanciesHermanntestified that these were written on "whatever kind of paper we can get if wedon't expect really to pursue it that far " The sheets of paper on which werelistedBrown's alleged incompetent performances with respect to theforegoing rooms-particularly that by Wolmendorf discussed above-werefull-sized sheets of paper written out in considerable detail and appear to bemore formal than the sort of notes of deficiencies which Hermanndescribed To the one which Hermann testified was written by WolmendorfIhave given no weight because of respondents' failure to call Wolmendorfor explain her absence and the others, for the reason stated and theunreliability of Hermann as a witness, I consider self-serving11 In 1970 Sherman testified that he found nothing objectionable inBrown's presence in the office in connection with the signing of union cardsby new employees and Volonino, at that time, made no reference to it Atthe 1971 hearing, however, Volonino stated that her mere presence thereinterfered with his work. This testimony, given the respectivestatus of theindividuals involved, I regard as not credible but, more importantly, sincethe testimony was carefully adduced by respondents' counsel, I view it as areflection and evidence of management's resentment at Brown's perform-ance of her duties as one of the union's stewards18Hermann testified that, when she found that Brown's cleaning of thisroom was inadequate, she looked rt some other rooms that Brown hadgeneral cleaned and found them unsatisfactory, and that it was then that469Saturday, that the room had not been used, the statementthat the guests were expected on Friday was a contributionof respondents' counsel, not Brown.18 Whether Brownpersonally assumed that her assignment to Room 1228 onFriday meant that the guest was expected that day isunimportant because Brown never made the point as animportant item in her testimony.Although the paper listing deficiencies in the cleaning ofRoom 1228 was the subject of additional testimony at the1971hearing, it stands as a document prepared byHermann in her own office after Brown had completed herwork and it was not, as Hermann first testified, the list ofthings she gave Brown as required for "V.I.P. treatment" ofthat room.19 Brown's testimony at the 1971 hearing on thismatter was consistent with her testimony at the 1970 trialand she even recalled accurately that the document shownher in 1970 was the photographic copy on which all thewriting, including that in red on the original, showed asblack.Summing up, therefore, I find nothing in the record ofthe 1971 hearing to cause me to change my view of Brownas a credible witness and, on the basis of the entire record,Icontinue to accept her testimony on disputed issues as setforth in the Decision heretofore issued. On the basis of thefacts so found in that Decision, I drew the inference thatrespondents' real reason for discharging Brown was herunion activities. Nothing that has been added to the recordjustifies a change in that inference and I adhere to thatdecision.RECOMMENDATIONUpon the entire record herein, and the demeanor of thewitnesses while testifying, I reaffirm my Decision issuedFebruary 8, 1971, and recommend that respondentscomply with the order recommended in it.she assigned the task of further cleaning Room 1228 tothe nightsupervisorand a night maid and she told them that the V I P arrival was due at 7 p inThe effect of Brown's work in other rooms on theneedfor furthercleaningofRoom 1228 is not apparent Moreover, the effectof thehotel's recordconcerning the reservation of this room,showing thatthe guestswere notoriginally scheduled to arrive untilMay 24, is to affectHermann'scredibility, not Brown's19Hermann's testimony with respect to thisdocument is self-contradic-toryShetestified at onepoint that it was the list whichshe gave Brownwhen she assigned to her the task of preparing the room for the V I Parrivaland she testifiedthat Brown returneditto her when she hadcompleted her work Brown testifiedthat itwas not, that shehad never seenthis particular paper until the hearing, and I accepther denialAt anotherpoint, however, Hermann testifiedthat thedocument was prepared by herafterBrown had gone off duty and that, in preparing it, she tore up anumber of other pieces of paper she had if this document was the originallist she gave Brown and the underlinedmatter were the items needed to bedone by thenightmaid, it would follow thatthe items notunderscored inredwere not done, although they were needed. At still another point,Hermann testified that thenightmaid did the underscoring and that she,Hermann, only wrote the words in red Other testimonyby Hermannfurther confusesthe useof underscoringon thesediscrepancy listsWithrespect to the preparation, use, and meaning of this document, heavilyreliedon by respondents,Hermann'stestimony is confused and self-contradictory